FILED
                           NOT FOR PUBLICATION
                                                                            MAY 05 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MICHELLE J. BOND,                                No. 14-15921

              Plaintiff - Appellant,             D.C. No. 2:13-cv-00127-EFB

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of California
                 Edmund F. Brennan, Magistrate Judge, Presiding

                       Argued and Submitted April 13, 2016
                            San Francisco, California

Before: THOMAS, Chief Judge and REINHARDT and CHRISTEN, Circuit
Judges.

      Michelle Bond appeals the district court’s summary judgment order

upholding the Commissioner of Social Security’s denial of Supplemental Security

Income under Title XVI of the Social Security Act. We review the district court’s



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
order upholding the denial of benefits de novo, and may only set aside the denial of

benefits if it is not supported by substantial evidence. See Greger v. Barnhart, 464
F.3d 968, 971–72 (9th Cir. 2006). We have jurisdiction pursuant to 28 U.S.C.

§ 1291 and reverse and remand.

                                           I

      The administrative law judge (“ALJ”) failed to provide a specific and

legitimate reason supported by substantial evidence for giving “little weight” to

part of examining physician Azevedo’s opinion. See Bayliss v. Barnhart, 427 F.3d
1211, 1216 (9th Cir. 2005) (requiring the ALJ to provide “specific and legitimate

reasons” for rejecting a contradicted examining physician’s opinion). Dr.

Azevedo’s opinion was supported by clinical tests and his own observations, not

solely based on Bond’s discredited self-reported symptoms. See Ryan v. Comm’r

Soc. Sec., 528 F.3d 1194, 1199–1200 (9th Cir. 2008) (concluding that an ALJ

improperly rejected “an examining physician’s opinion by questioning the

credibility of the patient’s complaints where the doctor . . . supports his ultimate

opinion with his own observations”); Tommasetti v. Astrue, 533 F.3d 1035, 1041

(9th Cir. 2008) (“An ALJ may reject a treating physician’s opinion if it is based ‘to

a large extent’ on a claimant’s self-reports that have been properly discounted as




                                           2
incredible.” (citing Morgan v. Comm’r Soc. Sec. Admin., 169 F.3d 595, 602 (9th

Cir. 1999)).

                                           II

      The ALJ also failed to provide a specific and legitimate reason supported by

substantial evidence for giving “little weight” to examining physician Colon’s

opinion. Dr. Colon opined that Bond could lift and carry “[l]ess than 10 pounds

both occasionally and frequently . . . secondary to a history of seizures and

dizziness for safety purposes” and that she could not “work at heights” or with

“heavy machinery, extreme temperatures, chemicals, dust, fumes, gases, or

excessive noise for safety secondary to seizures and constant migraines and

dizziness.” The sole reason the ALJ gave for discounting Dr. Colon’s opinion was

that it was inconsistent with Dr. Colon’s “benign” examination findings. Dr.

Colon’s opinion is not inconsistent with these findings, however, because it is clear

from the context that his opinion is that Bond has the physical capability to lift

more than ten pounds or work at heights but should not do so because of the risk

that she could have a seizure under those circumstances. This conclusion is

entirely consistent with Dr. Colon’s examination observations that describe Bond

as physically able.




                                           3
                                          III

      If credited, Dr. Azevedo’s opinion alone would have compelled a finding of

disability. However, given the conflicting evidence in the record, we remand to the

district court with instructions to remand this case to the ALJ for reconsideration,

including any further proceedings not inconsistent with this disposition that may be

deemed appropriate. See Treichler v. Comm’r Soc. Sec. Admin., 775 F.3d 1090,

1101 (9th Cir. 2014).



      REVERSED AND REMANDED.




                                          4